Citation Nr: 0834179	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to receive non-service-connected disability 
pension benefits.




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant had recognized guerrilla service with the armed 
forces of the Philippines from April 24, 1945, to August 16, 
1945.  He was born in September 1925.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit requested.

During the course of the current appeal, the veteran also 
raised issues with regard to various service-connected 
disabilities; there has not been an appeal perfected thereon. 

The Board denied the veteran's claim in a decision in January 
2007.

However, prior to the Board's decision, communications from 
the veteran can be reasonably construed as indicating a 
desired to obtain a representative and testify at a hearing, 
neither of which were afforded him; he requested that the 
Board's decision be vacated on those grounds as a denial of 
due process of law.

Accordingly, in a decision by the Board in February 2008, the 
Board's prior January 2007 decision was vacated and the case 
was remanded for action to include the following:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be instructed on how to 
secure representation and afforded a reasonable 
opportunity to do so.  

3.  Thereafter, he should be scheduled for a 
hearing before the Board (either in person or via 
videoconference) at the VARO as required, unless he 
expressly indicates that he will not attend such a 
hearing.

The VARO sent correspondence to the veteran dated March 24, 
2008 indicating how he might obtain representation, and that 
if he wanted to do so, he had a certain time frame in which 
to accomplish that.  He did not respond.

On May 22, 2008, additional correspondence was sent to the 
veteran informing him that a Travel Board hearing had been 
scheduled for July 22, 2008.

A VA Form 119 is of record, dated July 22, 2008, which 
indicated that the veteran's two daughters had called to 
report that the veteran had buried their sister that day.  
Accordingly, he would not be able to attend the scheduled 
Travel Board hearing.  The contact officer at the VARO 
advised them to have him send a statement indicating his 
intentions and contentions with regard to the benefits 
sought.  Such a letter was received from the veteran in 
August 2008, and is of record.  He reiterated his earlier 
contentions as to the nature of his service and his beliefs 
in that regard, and noted that he was already 82 years of age 
and wanted the case expedited if possible.


FINDING OF FACT

The appellant does not have the requisite service to qualify 
for VA non-service-connected pension benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 1502, 
1521(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(a), (d), 
3.3(a)(3), 3.6(a), (b), 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for nonservice- 
connected pension benefits.  The record includes service 
department verification of the appellant's service.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

III. Factual background and analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d). "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law. 38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension. 38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension. 38 C.F.R. § 3.40(d)(1). Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army. 38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" of 
the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge. In the case of members of the Commonwealth 
Army, the date of release will be no later than June 30, 
1946. 38 C.F.R. § 3.41(a).  The active service in the 
guerrilla forces will be the period certified by the service 
department.  38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record includes certification of the 
appellant's service from the National Personnel Records 
Center (NPRC), on AGUZ Form 632.  That document indicates 
that the appellant had recognized guerrilla service from 
April 24, 1945, to August 16, 1945.  No other service was 
shown.

The period of service the appellant has reported, which has 
been certified by the NPRC, fails to render him eligible for 
non-service-connected disability pension benefits.  As noted, 
service before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerrilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
non-service-connected disability pension.  38 U.S.C.A. § 
107(a); see also Fonseca v. Derwinski, 2 Vet. App. 54, 55 
(1992).

Thus, the appellant's service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to the non-service-connected disability pension 
administered by VA. 38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  The appellant has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim must be denied as a matter of law. See 
Sabonis v. Brown, supra.



ORDER

Basic eligibility to receive non-service-connected disability 
pension benefits is not shown, and the appeal is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


